Citation Nr: 1750633	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than service-connected posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, to include anxiety and insomnia.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD with depressive disorder and alcohol abuse, prior to May 1, 2017, and to a rating in excess of 70 percent from May 1, 2017, forward.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1986 to January 1990, from December 1990 to May 1991, from March 2005 to June 2006, and from October 2009 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for PTSD with depressive disorder and alcohol abuse and assigned an initial 30 percent disability rating, effective from August 18, 2011.  The RO also denied service connection for insomnia and anxiety.

In June 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  In December 2016, the Board remanded the claims for further development.

In July 2017, the RO awarded an increased 70 percent rating for the Veteran's PTSD, effective from May 1, 2017, forward.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In December 2016, the Board remanded the Veteran's claims to obtain a VA examination and medical opinion.  A VA examination was conducted in May 2017, and the examiner determined that the Veteran did not meet the full DSM-V criteria for PTSD and provided new diagnoses in correction of the previous PTSD diagnosis.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board. Interim Final Rule, 79 Fed. Reg. 45093-92 (Aug. 4, 2014).  Thus, they do not apply to the present claim.  Therefore, the applicable DSM-IV criterion applies.  As a result, another VA examination and medical opinion must be obtained in accordance with DSM-IV.

Additionally, the May 2017 VA examiner diagnosed the Veteran as having an adjustment disorder with depressed mood as a result of his physical health conditions and limitations.  Because the Veteran is service connected for several physical disabilities, including shin splints, hearing loss, tinnitus, and lumbosacral strain, a medical opinion is required as to the issue of secondary service connection.  See 38 C.F.R. § 3.310. 

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the issue of service connected for an acquired psychiatric disorder, as secondary to service-connected disability.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's updated VA treatment records.  

3.  After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with depressive disorder and alcohol abuse.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.

The criteria in the DSM-IV must be used to determine whether a diagnosis of PTSD may be established, unless a diagnosis may be rendered under the DSM-V criteria.  The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.

The examiner should also opine as to whether the Veteran has an anxiety disorder or disorder characterized by insomnia, separate and apart from his service-connected PTSD with depressive disorder and alcohol abuse, and if so, opine as to whether it is at least as likely as not (at least a 50 percent probability) that such acquired psychiatric disability was/were incurred in service, or is/are otherwise related to any incident of service, specifically considering the in-service stressors reported by the Veteran giving rise to his grant of service connection for PTSD, including being attacked at a base camp in Afghanistan during his period of service dated from March 2005 to June 2006, wherein he was in the guard towers and helped with illumination rounds, and when he was on a mission and heard an improvised explosive device and assisted in the medical evacuation of fellow service members, or any incident of service during his fourth period of active service, wherein he had combat service and was awarded the CIB. 

As to any diagnosed psychiatric disorder other than PTSD, to include an adjustment disorder with depressed mood, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such acquired psychiatric disability was either (a) caused by, or (b) aggravated by, the Veteran's shin splints, hearing loss, tinnitus, and lumbosacral strain, to include by the functional limitations associated with these conditions.  See May 2017 VA examination report stating that the Veteran is experiencing adjustment problems as a result of his physical health conditions and limitations.

The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the Veteran's claims based on the new evidence of record.  If the claims are not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

